Upon remittitur from the Court of Appeals the proceeding brought pursuant to CPLR article 78 for a writ in the nature of mandamus is dismissed, without costs, for mootness, pursuant to the order of remittitur of the Court of Appeals entered December 15,1983 (61 NY2d 639), reversing the judgment of this court entered February 10,1983 (92 AD2d 483), which had previously dismissed the petition. Notwithstanding the prior termination of this proceeding by this court, we now dismiss the proceeding for mootness pursuant to the mandate of the Court of Appeals. Concur — Kupferman, J. P., Sandler, Asch, Lynch and Milonas, JJ.